DETAILED ACTION
	In Reply filed on 11/16/2021, claims 15-31 are pending. Claims 15, 17-25, and 29 are currently amended. No claim is canceled, and no claim is newly added. Claims 15-31 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 15 recites a term “void/solid ratio” (1-Sb/St), and the term would be interpreted as “1-Sb/St” (i.e., (St-Sb)/St) in which “Sb” and “St” mean “the total of the top surfaces of the blocks” and “the overall surface” of a specific portion of tread pattern, respectively, as disclosed in Specification (page 15 lines 11-16).  
Claims 18, 19, 21-25, and 29 commonly recite the terms of “front tyre” and “rear tire.” Here, the terms “front tyre” and “rear tyre” mean intended use of the tyre and fails to require structure other than “tyre.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites the limitation “the void/solid ratio ranges from about 25% to about 50%” and the upper boundary value 50% is not included in the recited range of the parent claim 15, having the range of “smaller than 50%.” 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gatti et al. (US 20120267019 A1, hereinafter Gatti) in view of Chen (CN 102180065 A, hereinafter Chen’065) and Chen (CN 202826988 U, hereinafter Chen’988). 
Regarding claims 15 and 16, Gatti teaches a motorcycle tyre (100) (abstract; FIGURE 1), comprising:
a radial carcass structure (3) (¶ [0072]; FIGURE 1);
a belt structure (6) applied in a radially outer position with respect to the radial carcass structure (¶ [0088]; FIGURE 1); and
a tread band (18) applied in a radially outer position with respect to the belt structure (¶ [0088]; FIGURE 1);
the tyre having a curvature ratio (f/C) greater than or equal to about 0.25 (¶ [0070]: the curvature ratio f/C is less than or equal to about 0.3; of note, although Gatti does not anticipate that the claimed range of the curvature ratio (f/C ≥ 0.25), the claimed range overlaps Gatti’s disclosed range in the ranges of 0.25  ≤ f/C ≤ 0.3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05)).
wherein the tread band (18) comprises:
a plurality of blocks mutually spaced so as to define a tread pattern with a void/solid ratio (1-Sb/St) smaller than 50 % (¶ [0049]-¶ [0050]: the tread band has a land/sea ratio at least equal to 50 %, in which the ratio means the ratio between the total surface of the grooves and/or hollows of the determined portion (i.e., therefore, St-Sb) of the tread band of the tyre and the total surface of the determined portion of the tread band (i.e., St); of note, Gatti’s land/sea ratio is defined as a negative or groove land/sea ratio.  Moreover, although Gatti does not anticipate that the claimed range of the void/solid ratio (1-Sb/St < 50 %), the claimed range are merely close to Gatti’s disclosed range at least at 1-Sb/St ≥ 50 %; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05));
transverse grooves (traverse channel 21) placed in succession along a circumferential extension of the tyre and each extending substantially over an entire axial width of the tread band, wherein each transverse groove substantially extends along an axial direction, wherein two successive transverse grooves circumferentially delimit an assembly (row 20) of blocks (central blocks 23, lateral blocks 24) placed in succession over the entire axial width of the tread band (¶ [0092]: the tread band 18 comprises a plurality of blocks projecting from its radially innermost surface, and the transverse and/or longitudinal grooves and/or hollows defining the blocks of the tread band 18, and the tread band 18 comprises rows 20 of transverse blocks circumferentially spaced apart by transverse channels 21; ¶ [0095]: each row 20 of blocks has two central blocks 23 and two lateral blocks 24; FIGURES 3, 4); and
circumferential grooves (longitudinal channel 25 and longitudinal groove 26) delimiting the blocks of the assembly (¶ [0096]: each lateral block 24 is separated from an adjacent central block 23 by a longitudinal channel 25, ¶ [0104]: the central blocks 23 are separated from one another by a longitudinal groove 26 substantially arranged along the equatorial plane X-X; FIGURES 3, 4). 
However, Gatti does not specifically teach that (1) a plurality of blocks mutually spaced so as to define a tread pattern with a void/solid ratio (1-Sb/St) smaller than 50 %, (2) a ratio of a circumferential length of the blocks to a circumferential width of the transverse grooves is equal to or greater than about 2.
Regarding deficiency (1), Chen’065 teaches all-weather motorcycle tires with improved braking force and driving force, especially having better driving grip on icy and snowy roads to ensure the driving safety (¶ [0001], ¶ [0002], ¶ [0006]). The tire comprises blocks, and the land/sea ratio of the entire tread pattern is set to 40-60%, wherein the spaced blocks and the surround blocks form a sea area (i.e., the same as the total surface of the determined portion of the tread band disclosed by Gatti and as recited as “solid (St)” in claim 15), and the blocks are land areas (i.e., the same as “Sb” as recited in claim 15) (¶ [0008]; FIGURE 2). Thus, Chen’065 teaches that the void/solid ratio of the motorcycle tire tread is 40-60% (i.e., 100% - land/sea ratio).
Therefore, it would be obvious to one of the ordinary skill in the art at the time of filing invention to modify the Gatti’s motorcycle tire having a negative land/sea ratio (i.e., “void/solid ratio” as recited in the instant claim 15) of 50% or more to have the negative land/sea ratio of 40-60% as taught by Chen’065’s motorcycle tire, in order to yield known results or a reasonable expectation of successful results of obtaining a motorcycle tire with improved braking force and driving force, especially having better driving grip on icy and snowy roads to ensure the driving safety (Chen’065: as derived from ¶ [0006]). Thus, it would be obvious in view of modified Gatti to have a motorcycle tire, for example, having 49% of void/solid ratio, which is within the recited range AND merely closed to Gatti’s motorcycle tire.  
	Regarding deficiency (2), Chen’988 teaches a pneumatic tire for motorcycles (¶ [0002]), the tire tread includes a plurality of crown blocks 11, middle blocks 12, and shoulder blocks 13, divided by grooves (¶ [0025]; FIGURE 2). The circumferential distance L2 (i.e., circumferential length of the transverse groove) is set to a pattern unit circumference To 15 %~25 % of the length, and this setting can increase the grounding area of the pattern block and ensure high traction and soil discharge performance (¶ [0025]). Of note, it is obvious that when L2 is set to 15 - 25 % of the overall circumferential length, the circumferential length of the blocks occupies the rest of 75 – 85 % of the circumferential length, thus, the ratio of the circumferential length of the blocks to the circumferential width of the transverse groove is between 3 to 5.7 (i.e., between 75/25 – 85/15). Although Chen’988 does not anticipate that the claimed ratio (the ratio ≥ 2), the claimed ratio overlaps Chen’988’s disclosed ratio (i.e., 3 ≤ the ratio ≤ 5.7). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the tire tread of modified Gatti with the circumferential distance L2 (i.e., circumferential length of the transverse groove) set to a pattern unit circumference To 15 % - 25 % of the length as taught by Chen’988 in order to yield known results or a reasonable expectation of successful results of increasing the grounding area of the pattern block and ensuring high traction and soil discharge performance (Chen’988: derived from ¶ [0025]).
	Regarding claim 17, Modified Gatti teaches that the ratio of the circumferential length of the blocks to the circumferential width of the transverse grooves is equal to or smaller than about 4.5 (Chen’988: ¶ [0025]). Although Chen’988 does not anticipate the claimed ratio (i.e., 2 ≤ the ratio ≤ 4.5), the claimed range overlaps Chen’988’s disclosed range (i.e., 3 ≤ the ratio ≤ 5.7) between equal to or greater than 3 and equal to or smaller than 4.5 (i.e., 3 ≤ the ratio ≤ 4.5). In the case where the claimed ranges Modified Gatti teaches all the claimed limitations, and the motivation to combine applied to claim 15 equally applies here. 
Regarding claim 26, Gatti teaches that at least some of the circumferential grooves (longitudinal channel 25) delimiting the blocks of the assembly are at least partially misaligned with respect to their respective circumferentially successive circumferential grooves delimiting the blocks of an adjacent assembly of blocks (as shown FIGURE 3).
Regarding claims 27 and 28, Gatti teaches that each lateral block 24 is separated from an adjacent central block 23 by a longitudinal channel 25 (i.e., circumferential groove), and the longitudinal channel 25 may preferably have a width comprised between 15 and 35 mm, for example, 27 mm (¶ [0096]; FIGURE 3). Although Gatti does not explicitly teach that at least some of the circumferentially successive circumferential grooves have (1) a gap greater than or equal to about 4 mm (claim 27), or (2) a gap smaller than or equal to about 6.5 mm, it would be obvious that at least some of the longitudinal channels 25, which are circumferentially successive and at least partially misaligned, includes an overlapping portion in a tyre axial direction so that the channels have a gap at least greater than 0 mm and smaller than to the width of the longitudinal channels (i.e., between 15 mm and 35 mm). Thus, although Gatti does not anticipate that the claimed range of the gap, the claimed range overlaps Gatti’s disclosed range (i.e., greater than 0 mm and smaller than the width of the channels between 15 mm and 35 mm). In the case where the claimed ranges “overlap or lie 
Regarding claim 29, Gatti teaches that a ratio of curvature height to total height (f/H) greater than or equal to about 0.4 for a rear tyre and about 0.4 for a front tyre (¶ [0071]: the sidewall height ratio (H-f)/H is equal to at least about 0.5 (of note, i.e., 1-f/H ≥ 0.5, and thus f/H ≤ 0.5). Although Gatti does not anticipate that the claimed range of the curvature ratio (f/H ≥ 0.4), the claimed range overlaps Gatti’s disclosed range in the ranges of 0.4 ≤ f/H ≤ 0.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Regarding claim 30, Gatti teaches that the belt structure is at zero degrees (abstract, ¶ [0014]: at least one zero degree belt layer with limited angular extension, i.e., a zero degree belt layer which does not extend up to the axially outer edges of the tread band).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gatti and Chen’988 as applied to claim 15 above, and further in view of Funahara (JP 03-169724 A). 
Regarding claims 18 and 19, Modified Gatti teaches all the claimed limitations including that the ratio between a circumferential length of the blocks and a circumferential width of the transverse groove is between 3 to 5.7 (Chen’988: derived from  ¶ [0025]; see the paragraphs regarding claim 15). However, modified Gatti does not specifically teach that (A) the circumferential length of the blocks is greater than or equal to about 25 mm for a front tyre or greater than or equal to about 35 mm for a rear 
Funahara teaches a pneumatic tire for motorcycles that can reduce the wear of the block that controls the pattern of the tread portion and improve the grip performance by setting the inclination angle and lateral groove width of the front side and the rear side of the block at the center of the tread and both sides thereof within a specific range. (¶ [0001], lines 13-15, lines 22-25). The tire tread includes has a central block BC juxtaposed along the tire equator C, and a pair of side blocks BS that are partitioned in the front-rear direction by lateral grooves GS on both sides of the central block BC and juxtaposed in the circumferential direction (¶ [0001] lines 48-51; FIGURE 1). The central lateral groove GC has a width WC of equal to or greater than 5 mm and equal to or smaller than 15 mm (¶ [0001] lines 52-54). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the circumferential width of the transverse groove of modified Gatti to be set as the width WC of the lateral groove GC (i.e., 5 mm ≤ the width ≤ 15 mm) as taught by Funahara in order to yield known results or a reasonable expectation of successful results of obtaining a tire tread for motorcycles that can reduce the wear of the block and improve the grip performance (Funahara: derived from ¶ [0001]), and then, the circumferential length of the blocks would be between 15 mm (i.e., 5 mm × 3) modified Gatti does not anticipate the claimed ranges of claims 18 and 19, the derived range overlaps the claimed ranges of claims 18 and 19.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05).
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gatti and Chen’988 as applied to claim 15 above, and further in view of Ishida (US 20130284333 A1). 
Regarding claims 20 and 23, Modified Gatti teaches all the claimed limitations but does not specifically teach that (A) a ratio between a circumferential length of one of the blocks of the plurality of blocks and a height of the block is greater than or equal to about 3 (claim 20), and (B) the ratio is smaller than or equal to about 5.5 for a front tyre and about 5 for a rear tyre (i.e., the broadest reasonable interpretation is the ratio is smaller than or equal to about 5.5 for a tyre; see Claim Interpretation) (claim 23).
Ishida teaches a motorcycle tire for running on rough terrain, more particularly to a block tread pattern capable of improving the stability and controllability without sacrificing ride comfort and ground contact feeling (¶ [0001], ¶ [0030]). The tread portion 2 is provided with a plurality of blocks Br arranged sparsely, and the blocks Br have height D1 in a range of from 10 to 20 mm from the bottom 10b (¶ [0056], ¶ [0058]; FIGURES 1, 2). The crown block 11 has an aspect ratio (L/W) (wherein L is the circumferential distance of the blocks, and W is the axial distance of the blocks) less than those of the middle block 13 and shoulder block 12 (¶ [0061], ¶ [0062]; FIGURE 2). The aspect ratio (L/W) of the crown blocks 11 is preferably set in a range of not less 
Although the derived ratio of L/D1 does not anticipate the claimed ranges of claims 20 and 23, the derived ratio overlaps the claimed ranges of claims 20 and 23. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the circumferential length and the height of the blocks of modified Gatti to be set as the length (L) and the height (D1) to be 10.5 mm ≤ L ≤ 49 mm and 10 mm ≤ D1 ≤ 20 mm, respectively, as taught by Ishida in order to yield known results or a reasonable expectation of successful results of improving the stability and controllability without sacrificing ride comfort and ground contact feeling (Ishida: ¶ [0030]).
Regarding claims 21-22 and 24-25, Modified Gatti teaches all the claimed limitations but does not specifically teach that (A) the height of the block is greater than or equal to about 6 mm for a front tyre and about 8.5 mm for a rear tyre (i.e., the broadest reasonable interpretation is that the height is greater than or equal to about 6 mm for a tyre; see Claim Interpretation) (claims 21, 24), and (B) the height of the block the height is smaller than or equal to about 11 mm for a tyre; see Claim Interpretation) (claim 22, 25).
Ishida teaches the blocks Br have height D1 in a range of from 10 to 20 mm from the bottom 10b (¶ [0058]; FIGURES 1, 2). Although the height D1 of Ishida does not anticipate the claimed ranges of claims 21, 22, 24, and 25, the height of Ishida overlaps the claimed ranges of the claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Thus, modified Gatti further in view of Ishida teaches all the claimed limitations, and the motivation to combine applied to claims 20 and 23 equally applies to claims 21 and 22, and claims 24 and 25, respectively.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gatti and Chen’988 as applied to claim 15 above, and further in view of Wolff et al. (US 20020061979 A1, hereinafter Wolff). 
Regarding claim 31, Gatti teaches that at least one portion of the tread band comprises a vulcanized elastomeric material obtained by vulcanizing an elastomeric blend comprising 100 phr of at least one elastomeric polymer, from 30 to 130 phr of at least one reinforcing filler comprising at least 55% of an inorganic material chosen from silica alumina, silicates, hydrotalcite, calcium carbonate, kaolin, titanium dioxide, and mixtures thereof.
Wolff teaches a vulcanizable rubber composition containing an ethylene-propylene-nonconjugated diene copolymer rubber (EPDM) excellent in thermal automobile tires and vibration-proof rubber (¶ [0002]). The composition includes (1) the silica and/or silicates used in a total amount of usually 5 to 90 parts by weight, preferably 20 to 80 parts by weight, based on 100 parts by weight of the rubber component (¶ [0049]), (2) the inorganic fillers other than the above-mentioned amorphous silica powder including, for example, carbon blacks such as SRF, GPF, FEF, HAF, ISAF, SAF, FT and MT, fine powdered silicic acid, light calcium carbonate, heavy calcium carbonate, talc (i.e., composing of hydrated magnesium silicate) and clay (i.e., composing of aluminum silicate minerals), in the total amount of the inorganic filler components is usually 10 to 120 parts by weight based on 100 parts by weight of the rubber components (¶ [0052]), and (3) the rubber components of 100 parts by weight (¶ [0052]). Thus, it is obvious that the composition (i.e., an elastomeric blend) includes (A) 100 phr of the rubber components (i.e., elastomeric polymer), and (B) 15 - 210 phr of the inorganic filler including silicates, and for example, carbon blacks, fine powdered silicic acid, light calcium carbonate, heavy calcium carbonate, talc and clay, (C) the inorganic filler comprises at least 5 – 90 phr of the silicates (including talc and clay) and/or a portion of calcium carbonate. 
Although the rubber composition of Wolff does not anticipate the claimed ranges of the compositions of the reinforcing filler (i.e., from 30 to 130 phr) and the inorganic material (i.e., at least 55 %), the disclosed composition of the reinforcing filler (15 -210 phr) overlaps the claimed ranges of the claims, and the disclosed composition of the inorganic material (at least more than 5-90 phr of silicates and, for example, calcium carbonate, talc, and clay, among the 15-210 phr of the inorganic filler) at least closed to Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the motorcycle tyre of modified Gatti to be obtained by vulcanizing the rubber compositions as taught by Wolff in order to yield known results or a reasonable expectation of successful results of obtaining a tire which is excellent in thermal resistance, fatigue resistance, and also in dynamic characteristics, low in tan δ value (Wolff: derived from ¶ [0002]).

Response to Arguments
Applicant's arguments filed on 11/16/2021 have been fully considered but they are moot or not persuasive.
Applicant’s arguments with respect to claim 15 regarding the limitation “a plurality of blocks mutually spaced so as to define a tread pattern with a void/solid ratio (1-Sb/St) smaller than 50%” (see pages 7-9 of Remarks) have been considered but are moot because the new ground of rejection (by Chen’065) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner respectfully disagrees with this argument. Gatti discloses that the carcass structure 3 comprising a crown portion and two lateral portions axially opposed to each other is a radial structure (¶ [0072]; FIGURE 1), which is the same as the radial carcass structure 2 of the Instant Specification (FIGURE 1 of Instant Specification). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LEITH S SHAFI/Primary Examiner, Art Unit 1744